DETAILED ACTION
	This is the first office action for application 16/423,325, which is a divisional application of 16/041,691, filed 6/21/2018, which is a divisional application of 13/496,596, filed 3/16/2012, which is a national stage entry of PCT/JP2010/058706, filed 5/24/2010, which claims priority to Japanese application JP2009-217382, filed 9/18/2009, after the request for continued examination filed 11/8/2021.
	Claims 1-2 and 8-18 are pending in the application.
Claims 1-2 and 15-18 are considered herein.
The double patenting rejections are withdrawn in light of the terminal disclaimer filed 10/25/2021. 
The rejections of Claims 15-16 under 35 U.S.C. 112(b) are withdrawn, in light of the amendments to Claims 1-2.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following reference, which is not currently applied in a rejection of record.
Benick, et al. (Applied Physics Letters, 2008, vol. 92, article 253504) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 15, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1), in view of Merchant, et al. (U.S. Patent Application Publication 2009/0056798 A1), as evidenced by Ahn, et al. (U.S. Patent Application Publication 2003/0207540 A1).
In reference to Claim 1, Sun teaches a method of manufacturing a solar cell. This method is described as “Comparative Example 3,” (paragraphs [0039] and [0041]). The final product is shown in Fig. 2.
	The method of Sun comprises forming an n-type layer 116 (Fig. 2, paragraphs [0039] and [0025]) on a light receiving surface of a semiconductor substrate 114 of a p-type (Fig. 2, paragraphs [0025] and [0039]).
Sun teaches that the silicon substrate of his invention is polycrystalline (paragraph [0039]).
It is the Examiner’s position that this disclosure teaches the limitations of Claim 1, wherein the substrate is a silicon crystal substrate (i.e. a silicon substrate comprising crystal phases).
However, if it is found that the applied embodiment of Sun does not teach this limitation, then it is the Examiner’s position that the teachings of Sun render this limitation obvious, as follows.
Sun teaches that the substrates of the devices of his invention may be selected to be polycrystalline (as in Comparative Example 3) or single-crystalline (paragraph [0024]).
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used single crystalline silicon as the substrate of the device of Sun, instead of polycrystalline silicon, based on Sun’s disclosure that both single and polycrystalline substrates are suitable for use in the devices of his invention.
 Using a single crystalline substrate as the substrate 102 of the device of Sun teaches the limitations of Claim 1, wherein the substrate is a silicon crystal (i.e. single crystalline) substrate.
The method of Sun comprises a step of forming a passivation layer consisting essentially of aluminum oxide in contact with a p type surface on a non-light receiving surface of the semiconductor substrate (Fig. 2, items 104b/106b, which are each taught to be a single layer of aluminum oxide deposited on both the front and rear surfaces in paragraph [0041]).
Sun teaches that the aluminum oxide layers of his invention are deposited by ALD (i.e. atomic layer deposition, paragraph [0039]).
Paragraph [0070] of evidentiary reference Ahn teaches that aluminum oxide films deposited by ALD (as in Sun) are amorphous upon deposition.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.
	Sun teaches that this amorphous aluminum oxide layer has a thickness of 15 nm. 
This teaches the limitations of Claim 1, wherein the passivation layer has a thickness of 1 to 40 nm.
	The method of Sun comprises forming a first dielectric film 108b of silicon nitride on the passivation layer 104b/106b (Fig. 2, paragraphs [0039] and [0023]). This layer is consequently a material different from aluminum oxide.
The method of Sun comprises forming a second dielectric film 104a/106a in direct contact with the n-type layer 116 in the light-receiving surface of the silicon crystal substrate 114 (Fig. 2, paragraphs [0039], [0041], and [0023]).
Sun does not teach that the power extraction electrodes of his invention are prepared by “printing a first conductive metal paste and a second conductive metal paste, respectively, on the first dielectric film and on the second dielectric film for a first power extraction electrode and a second power extraction electrode, wherein at least one of the first conductive metal paste and the second conductive metal paste contains metal power and glass frit, forming….on the light receiving side of the substrate, ” per Claim 1.
Instead, he teaches that the first power extraction electrode (shown as electrode 112 in Fig. 2, paragraph [0039]) on the first dielectric film is an aluminum-containing electrode formed via sputtering and laser sintering (paragraph [0039]).
To solve the same problem of providing silicon solar cells with p-type substrates, n-type light-receiving surface layers, front and rear passivation layers, and front and back electrodes, wherein the back electrode comprises aluminum, Merchant teaches a method of forming front and rear electrodes for a silicon solar cell comprising passivation layers (Fig. 1D-1E, paragraphs [0092] and [0098]-[0103]), with additional details of the paste given in paragraphs [0070]-[0089]. Merchant teaches that the paste comprises metal powder and glass frit (paragraphs [0070]-[0089]).
Merchant additionally teaches that the rear electrode structure fires through a silicon nitride layer (as in Sun, paragraph [0047] of Merchant).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed the front and rear electrodes of Sun using the method (i.e. the paste compositions and firing conditions) of Merchant, because (1) one of ordinary skill in the art would have had a reasonable expectation of success in forming the electrodes of the device of Sun via the method of Merchant, and (2) Merchant teaches that the rear electrode paste of his invention provides the benefit of optimizing interaction, bonding, and contact formation between silicon and aluminum in the back contact structure, as well as allowing the use of a back contact passivation layer, which further improves solar cell efficiency (paragraph [0029] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 1, wherein the method of forming the first power extraction electrode (which is the electrode on the rear surface of the device) comprises printing (paragraph [0098] of Merchant) a first conductive metal paste 60 on the first dielectric film for a first power extraction electrode (paragraphs [0085] and [0098] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 1, wherein the first and second conductive metal pastes both comprise metal powder and a glass frit.
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 1, wherein the method of forming the second power extraction electrode (which is the electrode on the front surface of the device) includes printing (paragraph [0098]) a second conductive metal paste 500 containing metal powder and a glass frit for a second power extraction electrode on the second dielectric film (paragraph [0011] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 15, wherein both of the first conductive metal paste and the second conductive metal paste contain metal powder and glass frit.
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 1, wherein the process includes forming the first and second extraction electrodes by subjecting the first conductive metal paste and the second conductive metal poste to heat treatment (Fig. 1E of Merchant, paragraphs [0092]-[0094] and [0098] of Merchant), wherein the first extraction electrode penetrates through the first dielectric film and the passivation layer to make an electric contact between the first extraction electrode and the p-type surface of the substrate (Fig. 1E of Merchant, paragraphs [0098]-[0100] of Merchant) and the second extraction electrode penetrates through the second dielectric film to make an electric contact between the second extraction electrode and the surface of the n-type layer on the light-receiving side of the substrate (Fig. 1E of Merchant, paragraphs [0092]-[0094] and [0098] of Merchant). 
Merchant teaches that the electrode pastes are co-fired at 700-1000 °C for one to several minutes (Merchant, paragraph [0098]).
This disclosure teaches the limitations of Claim 1, wherein the electrodes are formed by firing the conductive metal pastes at from 500 to 900°C for from 1 second to 30 minutes.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “500 to 900°C” overlaps with the taught range of “700-1000 °C,” and the claimed range of “1 second to 30 minutes” overlaps with the taught range of “one to several minutes.”
In reference to Claim 17, it is the Examiner’s position that, because modified Sun teaches that the passivation layer is amorphous aluminum oxide prepared by atomic layer deposition (as in the instant invention, see paragraphs [0043]-[0046] of the instant invention), and the amorphous aluminum oxide layer is annealed under time and temperature conditions that meet the limitations of Claim 1, then the passivation layer of modified Sun as described in the rejection of Claim 1 above has the charge characteristics recited in Claim 17. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claims 2, 16, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1, in view of Kaes, et al. (U.S. Patent Application Publication 2010/0275984 A1 and Merchant, et al. (U.S. Patent Application Publication 2009/0056798 A1), as evidenced by Ahn, et al. (U.S. Patent Application Publication 2003/0207540 A1).
In reference to Claim 2, Sun teaches a method of manufacturing a solar cell. This method is described as “Comparative Example 3,” (paragraphs [0039] and [0041]). The final product is shown in Fig. 2.
	The method of Sun comprises forming an n-type layer 116 (Fig. 2, paragraphs [0039] and [0025]) on a light receiving surface of a semiconductor substrate 114 of a p-type (Fig. 2, paragraphs [0025] and [0039]).
Therefore, Sun does not teach that a p-type layer is formed on a light-receiving surface of a semiconductor substrate of an n-type.
To solve the same problem of providing a silicon solar cell with front and rear electrode layers and rear passivation layers, Kaes teaches a method of manufacturing a solar cell (Figs. 1-2, paragraphs [0013]-[0018]). The substrate of Kaes as described in paragraphs [0013]-[0018] comprises an n-type layer formed in the light-receiving surface of a p-type substrate.
However, paragraph [0020] of Kaes teaches that an “n-type substrate may also be used with the invention. In such an embodiment, an n-type dopant, such as phosphorous, is used for region 103 while a p-type material, such as boron, is diffused into the front surface to form the p-n junction at the interface of substrate 101 and diffused region 107.” Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the device of Sun to have an n-type substrate with a p-type surface layer, because Kaes teaches that the substrate of such a silicon solar cell can be suitably formed to have an n-type or p-type substrate, with a corresponding p-type or n-type doped surface layer. 
This modification teaches the limitations of Claim 2, wherein the method of Sun comprises a step of forming a p-type layer 116 on a light receiving surface of a semiconductor substrate 114 of an n-type (Fig. 2).
Sun teaches that the silicon substrate of his invention is polycrystalline (paragraph [0039]).
It is the Examiner’s position that this disclosure teaches the limitations of Claim 2, wherein the substrate is a silicon crystal substrate (i.e. a silicon substrate comprising crystal phases).
However, if it is found that the applied embodiment of Sun does not teach this limitation, then it is the Examiner’s position that the teachings of Sun render this limitation obvious, as follows.
Sun teaches that the substrates of the devices of his invention may be selected to be polycrystalline (as in Comparative Example 3) or single-crystalline (paragraph [0024]).
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used single crystalline silicon as the substrate of the device of Sun, instead of polycrystalline silicon, based on Sun’s disclosure that both single and polycrystalline substrates are suitable for use in the devices of his invention.
 Using a single crystalline substrate as the substrate of the device of Sun teaches the limitations of Claim 2, wherein the substrate is a silicon crystal (i.e. single crystalline) substrate.
The method of Sun comprises a step of forming a passivation layer consisting essentially of aluminum oxide in contact with the p-type layer 116 in a light receiving surface of the semiconductor substrate (Fig. 2, items 104a/106a, which are taught to be a single layer of aluminum oxide deposited on both the front and rear surfaces in paragraph [0041]).
Paragraph [0070] of evidentiary reference Ahn teaches that aluminum oxide films deposited by ALD (as in Sun) are amorphous upon deposition.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.
	Sun teaches that this aluminum oxide layer has a thickness of 15 nm. 
This teaches the limitations of Claim 2, wherein the passivation layer has a thickness of 1 to 40 nm.
	The method of Sun comprises forming a first dielectric film 108a of silicon nitride on the passivation layer 104a/106a (Fig. 2, paragraphs [0039] and [0023]). This layer is consequently a material different from aluminum oxide.
The method of Sun comprises forming a second dielectric film 104b/106 (which is aluminum oxide, as described above) in direct contact with the non-light receiving surface of the silicon crystal substrate (Fig. 2, paragraphs [0039] and [0023]).
Sun does not teach that the power extraction electrodes of his invention are prepared by “printing a first conductive metal paste and a second conductive metal paste, respectively, on the first dielectric film and on the second dielectric film for a first power extraction electrode and a second power extraction electrode, wherein at least one of the first conductive metal paste and the second conductive metal paste contains metal power and glass frit, forming….on the light receiving side of the substrate, ” per Claim 2.
Instead, he teaches that the first power extraction electrode (shown as electrode 110 in Fig. 2, paragraph [0039]) on the first dielectric film is an aluminum -containing electrode formed via printing (paragraph [0039]). 
To solve the same problem of providing silicon solar cells, front and rear passivation layers, and front and back electrodes, Merchant teaches a method of forming front and rear electrodes for a silicon solar cell comprising passivation layers (Fig. 1D-1E, paragraphs [0092] and [0098]-[0103]), with additional details of the paste given in paragraphs [0070]-[0089]. Merchant teaches that the paste comprises metal powder and glass frit (paragraphs [0070]-[0089]).
Merchant additionally teaches that the front electrode structure 500 fires through a silicon nitride layer (as in Sun, paragraph [0097] of Merchant).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed the front and rear electrodes of Sun using the method (i.e. the paste compositions and firing conditions) of Merchant, because (1) one of ordinary skill in the art would have had a reasonable expectation of success in forming the electrodes of the device of Sun via the method of Merchant, and (2) Merchant teaches that the rear electrode paste of his invention provides the benefit of optimizing interaction, bonding, and contact formation between silicon and aluminum in the back contact structure, as well as allowing the use of a back contact passivation layer, which further improves solar cell efficiency (paragraph [0029] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 2, wherein the method of forming the first power extraction electrode (which is the electrode on the top surface of the device) comprises printing (paragraph [0098] of Merchant) a first conductive metal paste 500 on the first dielectric film for a first power extraction electrode (paragraphs [0011], [0085]-[0087] and [0098] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 2, wherein the method of forming the second power extraction electrode (which is the electrode on the rear surface of the device) comprises printing (paragraph [0098] of Merchant) a second conductive metal paste 60 for a second power extraction electrode on the second dielectric film (paragraph [0098] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 2, wherein both the first and second conductive metal pastes comprises metal powder and a glass frit.
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 16, wherein both of the first conductive metal paste and the second conductive metal paste contain metal powder and glass frit.
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 2, wherein the process includes forming the first and second extraction electrodes by subjecting the first conductive metal paste and the second conductive metal poste to heat treatment (Fig. 1E of Merchant, paragraphs [0092]-[0094] and [0098] of Merchant), wherein the first extraction electrode penetrates through the first dielectric film and the passivation layer to make an electric contact between the first extraction electrode and the p-type surface of the substrate (Fig. 1E of Merchant, paragraphs [0098]-[0100] of Merchant) and the second extraction electrode penetrates through the second dielectric film to make an electric contact between the second extraction electrode and the surface of the n-type layer on the light-receiving side of the substrate (Fig. 1E of Merchant, paragraphs [0092]-[0094] and [0098] of Merchant). 
Merchant teaches that the electrode pastes are co-fired at 700-1000 °C for one to several minutes (Merchant, paragraph [0098]).
This disclosure teaches the limitations of Claim 2, wherein the electrodes are formed by firing the conductive metal pastes at from 500 to 900°C for from 1 second to 30 minutes.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “500 to 900°C” overlaps with the taught range of “700-1000 °C,” and the claimed range of “1 second to 30 minutes” overlaps with the taught range of “one to several minutes.”
In reference to Claim 18, it is the Examiner’s position that, because modified Sun teaches that the passivation layer is amorphous aluminum oxide prepared by atomic layer deposition (as in the instant invention, see paragraphs [0043]-[0046] of the instant invention), and the amorphous aluminum oxide layer is annealed under time and temperature conditions that meet the limitations of Claim 2, then the passivation layer of modified Sun as described in the rejection of Claim 2 above has the charge characteristics recited in Claim 18. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1), in view of Merchant, et al. (U.S. Patent Application Publication 2009/0056798 A1), as evidenced by Ahn, et al. (U.S. Patent Application Publication 2003/0207540 A1), as applied to Claim 1, and further in view of Agostinelli, et al. (Solar Energy Materials and Solar Cells, 2006, vol. 90, pages 3438-3443).
In reference to Claim 17, if it is found that modified Sun does not teach the limitations of Claim 17, then the following alternate rejection is presented.
Modified Sun as applied to Claim 17 is silent regarding the built-in negative charge quantity of the aluminum oxide passivation layer upon deposition or after annealing.
To solve the same problem of providing silicon solar cells with aluminum oxide passivation layers deposited by atomic layer deposition, Agostinelli teaches that samples comprising an atomic layer deposited aluminum oxide layer having a negative charge density of less than 1011 C/cm2 had decreased performance (paragraph 2, page 3440). Agostinelli further teaches that customary charge density values for ALD-deposited aluminum oxide are ~1.3x 1012 C/cm2 after annealing (paragraph 2, page 3440). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the aluminum oxide passivation layer of modified Sun has a fixed negative charge density of ~1.3x 1012 C/cm2 after annealing, based on Agostinelli’s disclosure that this is a suitable charge density for aluminum oxide samples (paragraph 2, page 3440).
Further, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the negative charge density of the aluminum oxide passivation layer of the device of modified Sun at in the as-deposited sample and in the annealed sample, in order to achieve the desired passivation degree at each stage of the device formation. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed charge density values recited in Claim 17, without undue experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1, in view of Kaes, et al. (U.S. Patent Application Publication 2010/0275984 A1 and Merchant, et al. (U.S. Patent Application Publication 2009/0056798 A1), as applied to Claim 2, and further in view of Agostinelli, et al. (Solar Energy Materials and Solar Cells, 2006, vol. 90, pages 3438-3443).
 In reference to Claim 18, if it is found that modified Sun does not teach the limitations of Claim 18, then the following alternate rejection is presented.
Modified Sun as applied to Claim 18 is silent regarding the built-in negative charge quantity of the aluminum oxide passivation layer upon deposition or after annealing.
To solve the same problem of providing silicon solar cells with aluminum oxide passivation layers deposited by atomic layer deposition, Agostinelli teaches that samples comprising an atomic layer deposited aluminum oxide layer having a negative charge density of less than 1011 C/cm2 had decreased performance (paragraph 2, page 3440). Agostinelli further teaches that customary charge density values for ALD-deposited aluminum oxide are ~1.3x 1012 C/cm2 after annealing (paragraph 2, page 3440). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the aluminum oxide passivation layer of modified Sun has a fixed negative charge density of ~1.3x 1012 C/cm2 after annealing, based on Agostinelli’s disclosure that this is a suitable charge density for aluminum oxide samples (paragraph 2, page 3440).
Further, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the negative charge density of the aluminum oxide passivation layer of the device of modified Sun at in the as-deposited sample and in the annealed sample, in order to achieve the desired passivation degree at each stage of the device formation. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed charge density values recited in Claim 18, without undue experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not fully persuasive.
The Applicant’s arguments regarding the double patenting rejections of record are persuasive.
These rejections are withdrawn in light of the terminal disclaimer filed 10/25/2021.
The Applicant’s arguments regarding the rejections of record under 35 U.S.C. 112(b) are persuasive.
These rejections are withdrawn in light of the claim amendments.
The Applicant’s arguments on pages 9-13 regarding the prior art rejections of record are not persuasive.
The Applicant’s arguments on pages 9-10 that the applied prior art does not teach “forming a passivation layer consisting essentially of amorphous aluminum oxide in contact with a p-type surface on a non-light receiving surface…” are not persuasive.
	The Examiner respectfully maintains the position that Sun teaches this limitation, as follows: “The method of Sun comprises a step of forming a passivation layer consisting essentially of aluminum oxide in contact with a p type surface on a non-light receiving surface of the semiconductor substrate (Fig. 2, items 104b/106b, which are each taught to be a single layer of aluminum oxide (i.e. “consisting essentially of aluminum oxide”) deposited on both the front and rear surfaces in paragraph [0041]).
	The affidavit filed 10/25/2021 is not persuasive. 
First, the argument on pages 3-4 of the affidavit that Sun requires silicon oxide passivation are not persuasive, because this argument does not represent the embodiment of Sun that is applied in the rejections of record. In the rejections of record, Sun teaches a step of forming a passivation layer consisting essentially of aluminum oxide in contact with a p type surface on a non-light receiving surface of the semiconductor substrate (Fig. 2, items 104b/106b, which are each taught to be a single layer of aluminum oxide (i.e. “consisting essentially of aluminum oxide”) deposited on both the front and rear surfaces in paragraph [0041]). Therefore, Sun teaches that the passivation layer of his invention need not comprise silicon oxide.
	Further, amended Claims 1 and 2 do not require that the aluminum oxide layer is in direct contact with the non-light-receiving layer. The limitation “contact” does not require “direct physical contact.” Therefore, instant Claims 1 and 2 allow for a device that comprises a silicon oxide passivation layer on the p-type surface, as long as these surfaces also comprise an aluminum oxide passivation layer.
Consequently, the arguments in the affidavit (and on pages 11-12 of the arguments) directed toward the position that the instant specification does not include the purposeful formation of a silicon oxide passivation layer are not commensurate in scope with the instant claims, and are therefore not persuasive.
	The affidavit is further not commensurate in scope with the claims, because the evidence/arguments presented in the affidavit do not address the formation of the electrodes or the composition of the substrate.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721